Exhibit 12.1 NORFOLK SOUTHERN CORPORATION AND SUBSIDIARIES Computation of Ratio of Earnings to Fixed Charges ($ in millions) Nine months ended Year ended December 31, September 30, 2011 EARNINGS Income from continuing operations before income taxes as reported $ Add (subtract): Total interest expenses (as detailed below) Amortization of capitalized interest 7 8 7 6 6 5 Income of partially owned entities(1) Total earnings $ FIXED CHARGES Interest expense on debt $ Interest expense on unrecognized tax benefit (9
